Citation Nr: 0947524	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic disability of the lumbar spine, to include lumbar 
strain status post operative repair with persistent lumbar 
radiculopathy and degenerative disc disease.  

2.  Entitlement to service connection for chronic disability 
of the bilateral knees, to include osteoarthrosis status post 
bilateral total knee replacements, to include as secondary to 
the service-connected lumbar spine disability.

3.  Entitlement to service connection for chronic disability 
of the bilateral hips, to include left hip replacement, to 
include as secondary to the service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's sister, a former registered nurse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and July 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California which 
respectively granted service connection for the spine 
condition, establishing the current 40 percent evaluation, 
and denied entitlement to the service connection benefits 
currently sought on appeal.

The Board notes that the issues of service connection herein 
were previously framed, in general terms, as chronic 
disabilities of the right and left lower extremities.  
However, it appears from the entirety of the evidence 
currently of record that the Veteran's primary lower 
extremity symptomatology is pertinent to the bilateral hips 
and knees specifically.  As such, and to provide greater 
clarity upon remand, the Board has recaptioned the issues of 
service connection as listed on the title page above. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
October 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.  The Veteran submitted additional evidence at that 
time, including recent private medical records and a copy of 
his sister's nursing license.  The Board received a waiver of 
RO consideration of the nursing license only.  As such, the 
Veteran's procedural right to initial review of the newly 
submitted medical evidence by the AOJ remains and should be 
completed upon remand.  38 C.F.R. § 20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues on appeal are ready 
for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Specifically, the Board finds that additional medical 
opinions are required.  The Board is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In 
this case, the Veteran and others have indicated that his hip 
and knee disabilities may be associated with his service-
connected spine disability and/or degenerative joint disease.  
See, e.g., Lay statements, May & June 2005; Private medical 
opinion, July 2006.  To this end, VA is required to consider 
all relevant theories of entitlement, to include whether any 
diagnosed hip or knee disability has been permanently 
aggravated by the Veteran's service-connected disability.  
See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(finding that all theories of entitlement must be considered 
when determining service connection); 38 C.F.R. § 3.310 
(2009).
Also, while a June 2005 VA examination discussed some 
complaints relevant to this Veteran's hips, the examiner did 
not report physical findings regarding the hips, nor render a 
diagnosis or opinion regarding these joints.  Thus, the new 
examination should provide such information.  As the 
relationship, if any, between the Veteran's knee disabilities 
and his service-connected lumbar spine disability may be 
dependent upon the relationship of the hips as an intervening 
joint, the issue of service connection for the Veteran's 
bilateral knee condition(s) is found to be inextricably 
intertwined with the issue of service connection for the hip 
condition(s).  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered). 

With respect to the claim for a higher initial rating for the 
Veteran's spine disability, the evidence reflects that he is 
currently diagnosed with some orthopedic and neurological 
manifestations thereof.  See, e.g., VA examination, June 
2004.  VA regulations require that associated objective 
neurologic abnormalities be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2009).  Thus, an examination that specifically addresses 
and identifies any objective neurologic abnormalities 
associated with the Veteran's service-connected spine 
disability is requested.  

Furthermore, the Veteran was last afforded a VA examination 
for the claimed conditions in June 2004 (spine) and June 2005 
(knees).  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of a veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the  
Veteran's most recent VA examinations are not necessarily 
stale in this case, the Veteran has indicated that his 
condition has worsened since the date of the latest 
examination.  See, e.g., Private medical progress note, 
February 2009 (showing spinal fusion due to calcifications 
wrapping around ligaments).  Thus, as the Board is unable to 
make an accurate assessment of the Veteran's current 
condition on the basis of the evidence currently of record, 
and the prior determination regarding the Veteran's bilateral 
knee disability did not consider such evidence, the Veteran 
must be afforded a contemporaneous examination with respect 
to each of the issues currently on appeal.

The Board also notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in July 2005.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Finally, the Court of Appeals for Veterans Claims has 
recently held that a claim for total disability based upon 
the unemployability of the individual (TDIU) is part of an 
increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial 
rating assigned for a disability, a claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, a claim for TDIU 
was previously denied in January 2006 during the pendency of 
the present appeal.  However, as the potential implications 
of the Rice decision are as yet unknown under these 
circumstances, upon remand, the Board requests that the 
examiner, in addition to the other requested determinations, 
render an opinion as to whether this Veteran's service-
connected disabilities alone render him unemployable.  See 
38 C.F.R. § 4.18 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
July 2005 forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
lower extremity disorder, specifically 
to include the knees and hips.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.  A 
thorough medical rationale is requested 
for each opinion provided.  

The examiner is requested to:
(a)  State all currently diagnosed 
disabilities of the lower extremities;
(b)  Opine whether any current lower 
extremity disability was incurred in or 
aggravated by active military service, to 
include the April 1952 in-service fall 
described in the service treatment 
records;
(c)  If arthritis of the hips or knees is 
currently identified, opine whether it is 
at least as likely as not, based upon the 
evidence of record, that any arthritis 
was present within one year from 
discharge from active military service;
(d)  Opine whether it is at least as 
likely as not that any current lower 
extremity disability was caused or 
aggravated by the Veteran's service-
connected lumbar spine disability 
(Aggravation is defined for legal 
purposes as a permanent worsening of the 
underlying condition versus a temporary 
flare-up of symptoms).  

3.  Readjudicate the service connection 
issues currently on appeal (as a 
determination on these issues is 
necessary prior to obtaining an opinion 
regarding TDIU).  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
disability of the lumbar spine, 
specifically to include a detailed 
description of any and all objective 
neurological manifestations thereof.  

The examiner is specifically asked to 
review the February 2009 progress note by 
Dr. BB discussing fusion and absence of 
motion in the spine.  The examiner is 
asked to comment as appropriate as to 
whether the evidence as a whole reflects 
ankylosis, favorable or unfavorable, of 
the entire thoracolumbar spine or the 
entire spine.  

Consideration should also be given to the 
rating criteria in effect prior to the 
September 2002 changes in VA regulations, 
specifically as to whether the Veteran 
experiences "persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief."  

5.  AFTER readjudication of the issues 
of service connection currently on 
appeal, and in consideration of the 
lumbar spine examination results, 
obtain an opinion from the spine 
examiner, or another practitioner as 
appropriate, as to whether the 
Veteran's service-connected disability, 
or disabilities, alone render him 
unable to secure further employment.  A 
thorough medical rationale for the 
provided opinion is requested.  

6.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination, or examinations, requested in 
this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2009) failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


